Opinion issued November 17, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00048-CV
———————————
C & G
hot shot service, llc and roadrunner freight corp., Appellants
V.
carl
cotright and tamekia cotright, Appellees

 

 
On Appeal from the 61st District Court 
Harris County, Texas

Trial Court Cause No. 2008-31419
 

MEMORANDUM OPINION
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Massengale.